DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on May 31, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Claim Status
 
The status of claims is as follows: 
Claims 1–20 remain pending, entered, and examined with Claims 1, 8, and 15 in independent form.
Claims 1, 8, and 15 are presently amended. 
No Claims are cancelled or added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 29, 2016, [“Applicant’s Specification”] and accepted for examination. No new matter was added.

Response to Arguments
35 U.S.C. § 103 Rejection
Applicant argues the combination of the prior art of record, Kalgi and Collision, does not teach or render obvious the following amended features of the Independent Claims:
launching, on a mobile device, said mobile retail application framework comprising: a native retail application and a financial plugin, said native retail application interacting with a retail application server to obtain retail information to populate the native retail application;

Applicant’s Reply at *7–8. Specifically, Applicant argues that unlike the claimed features of “a native retail application” and “financial plugin,” prior art Kalgi discloses “two distinctly different applications,” (i.e., “a retail application” and “e-wallet application”). Id. at *9 (emphasis Examiner); Kalgi ¶ [0036]. Thus, Applicant’s argument turns on whether the claimed “financial plugin” is distinguishable from prior art Kalgi’s disclosure of “e-wallet application” under the broadest reasonable interpretation to a PHOSITA. Examiner finds that the claimed “financial plugin” is not distinguishable from “e-wallet application.” Accordingly, Applicant’s argument is not persuasive. First, Applicant has not acted as their own lexicographer in defining “financial plugin” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). Second, the claims recite the “financial plugin” being launched upon “receiving, from within the mobile retail application framework on a mobile device, a request to view … a credit account associated with the native retail application.” Claim 1. The “mobile retail application framework comprising: a native retail application and a financial plugin.” Id. The combination of Kalgi and Collision disclose what is claimed. “[T]he "Buy" button 208a may trigger the launch of an E-Wallet application and the application may be instantiated.” Kalgi, ¶ [0036]. “Stripe.js provides merchants with a set of technologies that can be easily and quickly integrated to securely accept payments online. With Stripe.js, merchants retain full control of their customers' payment flows but their [retail] servers are never exposed to sensitive payment information.” Collison, ¶ [0007]. “The customer's electronic device may interact with the merchant … via a native app installed onto the customer's device.” Collision, ¶¶ [0036], [0038].
Applicant argues the combination of the prior art of record, Kalgi and Collision, does not teach or render obvious the following amended features of the Independent Claims:
receiving, at the financial plugin and from the financial server, the information from the credit account, the information from the credit account comprising: financial data and credit account management information, wherein said native retail application does not receive said information from said credit account received by said financial plugin;

Applicant’s Reply at *10–1. Applicant’s Specification explains that “financial institutions are not able to use conventional practices … to provide in-app functionality” because banks must operate within the constraints of a number of regulations that control what portions of functions or proxies can be unloaded from the financial side to the retail side. Spec., ¶¶ [0011], [0012]. Applicant’s solution is a financial plugin to a retail application that gives the customer a seamless experience of interacting with both retail and financial data within an single application, while complying with banking regulations that mandate the financial information provided by the plugin be provided by a separate financial server, and not available to the retail application server. Spec., ¶¶ [0013], [0014]. In view of Applicant’s Specification, Examiner interprets “said native retail application does not receive said information from said credit account received by said financial plugin” as “the native retail application is not provided access to the financial information from the credit account.” 
The native retail application resides on the user’s mobile device. Collision, ¶¶ [0036], [0038]. The financial plugin [“Stripe.js”] resides on the mobile device and within the native retail application. Collision, ¶¶ [0007], [0008]. “The Customer's payment information (220) is sent from the Customer's browser (210) to Stripe (300), never touching the Merchant's Servers (120). In this manner, the client-side application electronically sends payment information retrieved from the customer's electronic device to the payment processor. The client-side application does not send the payment information (220) to the server-side [native retail] application.” Collision, ¶ [0011]. Accordingly, Applicant’s argument is not persuasive. The combination of prior art Kalgi and Collision disclose the amended limitations.


Examiner’s Statement of Eligibility Under 35 USC § 101

The pending claims present a close case on eligibility under § 101. However, after consolation with an expert in this area within the Office, Examiner finds eligibility for the reasons here. Claims 1–20 are directed to a statutory category (Step 1) but do not recite an abstract idea exception (Step 2A, Prong 1). Although the pending claims address a business challenge (i.e., complying with legal requirements for electronic storage for financial data), it is a challenge particular to the Internet citing the rationale of DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), MPEP § 2106.05(a). Alternatively, Claims 1–20 are directed to a statutory category (Step 1); recites an abstract idea exception (Step 2A, Prong One); but integrate the exaction into a practical application in some other meaningful way, through the combination of additional meaningful elements. MPEP 2106.05(e). The additional elements while conventional when viewed individually, are eligible based on their combination to achieve the technical improvement. See Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"); BASCOM Global Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (same).
Applicant’s Specification explains that “financial information cannot be stored in the same data warehouses as those by used by retailers” because of “rules, laws, and statutes.” Spec., ¶ [0011]. “Moreover, the information accessible by a retailer's application stored at a retailer's database is legally limited to not include the customer's financials.” Id. (emphasis Examiner). “Thus, by regulation, … financial institutions are not able to use conventional practices such as API’s, SDK’s or the like to provide in-app functionality” when making electronic payments because “regulations control what portions of functions or proxies can be unloaded from the financial side to the retail side.” Id. at ¶ [0012]. Further, “there is a need to provide the customer information without numerous pop-up’s, tabs, pages” on smaller mobile devices where "real estate on the computing device is limited.” Id. at ¶ [0003]. Applicant’s solution is a “financial plugin” to “an existing native retail application to give the customer a seamless experience” of interacting with both retail and financial data within an single application, while complying with banking regulations that mandate the financial information provided by the plugin be provided by a separate financial server, and not available to the retail application server. Id. at ¶¶ [0013], [0014]. The elements that confer eligibility are:
launching, on a mobile device, said mobile retail application framework comprising: a native retail application and a financial plugin, said native retail application interacting with a retail application server to obtain retail information to populate the native retail application; 

[…]

launching, on the mobile device, said financial plugin to interact with a financial server, said financial server distinct from said retail mobile application server, the financial server having access to said information from said credit account, the financial plugin launched within said retail mobile application framework and without need of launching another application on said mobile device; 

receiving, at the financial plugin and from the financial server, the information from the credit account, the information from the credit account comprising: financial data and credit account management information, wherein said native retail application does not receive said information from said credit account received by said financial plugin; and 

presenting, on a graphical user interface of the mobile device, the information from the credit account via a presentation methodology of the financial plugin operating within said retail mobile application framework and without providing the native retail application access to the information from the credit account.

Drawings
Fig. 2 is objected to because portions are illegible and do not have satisfactory reproduction. 37 CFR 1.84(l) recites in pertinent part: 
“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.

(emphasis Examiner). Here, lack of satisfactory reproduction clarity and illegibility is demonstrated by reviewing Fig. 2 from the published specification 2018/0053172. Each mobile device screenshot contains blurred images.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8, 10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi (U.S. Pat. Pub. No. 2013/0013499) [“Kalgi”] in view of Collison et al. (U.S. Pat. Pub. No. 2013/0117185) [“Collison”].

Regarding Claim 1, Kalgi discloses 
A method for seamless integration of financial information within a mobile retail application framework, the method comprising: 
(See at least Fig. 2 and associated text ¶ [0034], disclosing “a mobile EWCP application,” “mobile device,” and “E-wallet,” which is “part of the mobile EWCP application.” The “framework” as defined by the subsequent claim language as the “a mobile EWCP application,” and “E-wallet,” which is “part of the mobile EWCP application.” The integration is “seemless” because the EWCP is integrated with the E-wallet to “provide a consistent user experience across merchant websites.” ¶ [0027].)

launching, on a mobile device, said mobile retail application framework comprising: a native retail application [mobile EWCP application] and a financial plugin [E-wallet], said native retail application interacting with a retail application server to obtain retail information to populate the native retail application; 
(See at least Figs. 13 & 14A (far left picture) and associated text ¶ [0102], displaying a user interface of a mobile device of the customer where “a user may launch the shopping mode application by selecting the shop icon 1410.” Next, when the user selects shopping icon 1410, items for purchase are populated for display. Fig. 14A, elements 1415a–h (middle picture) and associated text ¶ [0103]. Last, a user may select an item, for example item 1415a, to display a product description 1415j, price, and add the item to their cart 4111. Fig. 14A and associated text ¶ [0103] (far right picture). The retail application interacts with a retail application server to obtain retail information, i.e., items for sale to populate the user interface. See Fig. 14J, step 1461 (user device), step 1465 (user device transmitting store request message), step 1469 (user device receiving store response message) and associated text ¶¶ [0113], [0115] (HTTP(S) POST message). The financial plugin is also launched with the mobile EWCP application. Figs. 2 & 13. Alternatively, Collison, ¶¶ [0036], [0038] (native retail application), ¶ [0007] (“Stripe.js” financial plugin).)

receiving, from within the mobile retail application framework on the mobile device, a request to view information from a credit account associated with the native retail application; 
(See at least Fig 15A and associated text ¶¶ [0118] & [0123], where upon checkout using a retail application on the mobile device, an E-wallet is displayed where a user can view “virtual currencies such as reward points 1518,” which is information from a credit account associated with the native retail application.)

launching, on the mobile device, said financial plugin to interact with a financial server,
(See at least ¶ [0036] where the selection of a buy button in a retail application checkout screen on a mobile device “launches an e-wallet application.” Fig. 2, element 211 (same). E-wallet is “part of the mobile EWCP application” and therefore, a plugin. ¶ [0034])
 
said financial server distinct from said retail mobile application server, 
(See at least Fig. 3 and associated text ¶ [0041], where a payment request is made to the e-wallet checkout platform provider 306. Fig. 1, element 106 (same). The e-wallet checkout platform (EWCP) provider 306 is distinct from the merchant server 304.)
the financial server having access to said information from said credit account, 
(see Fig. 3 and associated text ¶ [0043] where the client mobile device provides a payment selection response 335 to the EWCP provider 306 that includes a payment method selection and security code. “Upon verifying that the customer’s payment information is acceptable, the EWCP provider may provide a payment confirmation 340a to the merchant, and/or 340b to the client.” ¶ [0044]. A user’s credit account virtual card would be communicated between the mobile client device and the EWCP provider 306 in the aforementioned exchange to confirm payment. Fig. 2, bottom left screenshot indicates a credit Account for “Alaska Airlines” with is a store-branded credit account.)
the financial plugin launched within said retail mobile application framework and without need of launching another application on said mobile device; 
(Examiner interprets “without need of launching another application on said mobile device” in view of Applicant’s Specification as the financial plugin is launched with the native retail application. Spec., ¶ [0014]. See at least Fig. 2 disclosing a financial plugin launched within a framework of a retail application (web store) without launching another application. E-wallet is “part of the mobile EWCP application” and therefore, launched within said mobile application framework comprising the mobile EWCP application and E-wallet. ¶ [0034]; Fig. 13, disclosing an EWCP application 1300 with a wallet 1301 within it. Because the wallet is within the EWCP application, “without need of launching another application on said mobile device” is also met.)

receiving, at the financial plugin and from the financial server, the information from the credit account, the information from the credit account comprising: financial data [rewards points] and credit account management information [multiple payment cards that can be selected for payment], […] presenting, on a graphical user interface of the mobile device, the information from the credit account via a presentation methodology of the financial plugin operating within said retail mobile application framework and […]
(Examiner interprets “via a presentation methodology of the financial plugin” as embedded inside another view in view of Applicant’s Specification, ¶ [0079]. See at least Fig. 15A, disclosing reward points 1518 and multiple possible payment accounts that can be selected for payment 1517 in a graphical user interface of a mobile device. ¶ [0118]. Fig. 15A discloses the E-wallet is embedded inside another view.)

Kalgi discloses presenting, on a graphical user interface of the mobile device, the information of the credit account from the financial plugin within the framework of the retail application but does not explicitly disclose not providing the retail application with access to the information of the credit account.

wherein said native retail application does not receive said information from said credit account received by said financial plugin; and […] without providing the native retail application access to the information from the credit account.  
(In view of Applicant’s Specification, Examiner interprets “said native retail application does not receive said information from said credit account received by said financial plugin” as “the native retail application is not provided access to the financial information from the credit account” in view of Applicant Specification as explained supra. The native retail application resides on the user’s mobile device. Collision, ¶¶ [0036], [0038]. The financial plugin [“Stripe.js”] resides on the mobile device and within the native retail application. Collision, ¶¶ [0007], [0008]. “The Customer's payment information (220) is sent from the Customer's browser (210) to Stripe (300), never touching the Merchant's Servers (120). In this manner, the client-side application electronically sends payment information retrieved from the customer's electronic device to the payment processor. The client-side application does not send the payment information (220) to the server-side [retail] application.” Collision, ¶ [0011]. ¶¶ [0082], [0085], [0086] (redacts PAN and CVC), [0279])
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have prevented the retail application from accessing financial information as explained in Collison, to the known invention of Kalgi, with the motivation to comply with industry data protection standards. Collison at ¶ [0006].

	Regarding Claim 3, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Kalgi further discloses
wherein the receiving of the information from said credit account further comprises: receiving a purchase history.  
(see at least Fig. 14A and associated text ¶ 0104])


	Regarding Claim 5, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Kalgi further discloses
wherein the receiving of the information from said credit account further comprises: receiving a rewards information.  
(See at least Fig. 15A, element 1518, and associated text ¶ [0118] where in the left most figure, the remaining reward points are displayed. Fig. 2, upper left figure (same). It is axiomatic that to display these remaining credit balances the device of Kalgi must receive them.)

	Regarding Claim 8, Kalgi discloses
One or more devices of a customer, comprising: a memory storing instructions; and a processor, when executing the instructions, to: 
(See at least Fig. 20 and associated text ¶ [0148].)
The remaining limitations of Claim 8 the limitations are not substantively different than that presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claim 1 supra.

	Regarding Claims 10 and 12, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claims 10 and 12, are not substantively different than those presented in Claims 3 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claims 3 and 5, respectively, supra.

	Regarding Claim 15, Kalgi discloses
A non-transitory computer-readable medium for storing instructions, the instructions comprising: one or more instructions which, when executed by one or more processors, cause one or more processors to: 
(See at least Fig. 20 and associated text ¶ [0148].)
	The remaining limitations of Claim 15 are not substantively different than that presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claim 1 supra.

	Regarding Claims 16 and 18, Kalgi and Collison disclose
[t]he non-transitory computer-readable medium of claim 15 as discussed above. 
The remaining limitations of Claims 16 and 18, are not substantively different than those presented in Claims 3 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi and Collison for the same rationale presented in Claims 3 and 5, respectively, supra.

Claims 2, 4, 6, 7, 9, 11, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi and Collison and further in view of Numata (U.S. Pat. Pub. No. 2006/0080231) [“Numata”]

	Regarding Claim 2, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Numata teaches
wherein the receiving of the information from said credit account further comprises: receiving a credit history.  
(see at least Fig. 3 and associated text ¶ [0035] disclosing “FIG. 3 shows an example of a customer's credit history information table in the credit sales system of the embodiment”)
This known technique described in Numata is applicable to the system of Kalgi as they both share characteristics and capabilities, namely, Kalgi and Numata are both concerned with payment transactions. (see at least Abstract, Background, and portions cited above of Kalgi and Numata infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Numata to the known invention of Kalgi would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Kalgi to receive a user’s credit history would have been recognized by those of ordinary skill in the art as resulting in an improved system to “permit[ ] purchase of a commodity or service beyond a credit limit and preventing a one-sided increase in the risk of the credit sales company.” Numata at ¶ [0005].

Regarding Claim 4, Kalgi and Collison disclose
[t]he method of Claim 1 and the receiving of the information from said credit account as discussed above.
Numata further discloses
wherein the receiving of the information from said credit account further comprises: receiving a remaining credit available.  
(See at least Fig. 2, element 123, “credit limit”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 4.

Regarding Claim 6, Kalgi and Collison disclose
[t]he method of Claim 1 as discussed above.
Numata further discloses
further comprising: utilizing the information from said credit account in conjunction with a purchase request of said native retail application to adjust a credit limit based on said purchase request.  
(See at least Abstract disclosing “If the purchase history information satisfies the credit balance increment condition, the member store calculates a credit balance increment rate on its own risk. The member store approves a payment by the credit card when the requested payment price is lower than the product of the credit balance by the credit balance increment rate even if the requested payment price is higher than the credit balance.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.

	Regarding Claim 7, Kalgi, Collison, and Numata disclose
[t]he method of Claim 6 and adjusting said credit limit as discussed above.
Numata teaches
increasing the credit limit to allow a purchase of a product at an amount higher than a present credit limit. 
(see at least Abstract, disclosing “If the purchase history information satisfies the credit balance increment condition, the member store calculates a credit balance increment rate on its own risk. The member store approves a payment by the credit card when the requested payment price is lower than the product of the credit balance by the credit balance increment rate even if the requested payment price is higher than the credit balance.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 7.

	Regarding Claims 9 and 13, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claims 9 and 13 are not substantively different than those presented in Claims 2 and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claims 2 and 6, respectively, supra.

	Regarding Claims 11 and 17, Kalgi and Collison disclose
[t]he one or more devices of claim 8 as discussed above. 
The remaining limitations of Claim 11 and 17 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 4, supra.

	Regarding Claim 14, Kalgi, Collison, and Numata disclose
[t]he one or more devices of claim 13 as discussed above. 
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 7, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 7, respectively, supra.

	Regarding Claim 19, Kalgi and Collison disclose
[t]he non-transitory computer-readable medium of claim 15 as discussed above. 
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 6, and is therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 6, respectively, supra.

	Regarding Claim 20, Kalgi, Collison, and Numata disclose
[t]he non-transitory computer-readable medium of claim 19 as discussed above. 
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 7, and are therefore, rejected, mutatis mutandis, based on Kalgi, Collison, and Numata for the same rationale presented in Claim 7, respectively, supra.

Conclusion
The prior art made of record and cited on the PTO-982 but not relied upon is considered pertinent to applicant's disclosure:
Purves et al. (U.S. Pat. Pub. No. 2013/0246261) [“Purves ‘261”] is pertinent because it discloses a “W-Connector” between merchants and banks to create/share a virtual wallet account.
Purves et al. (U.S. Pat. Pub. No. 2013/0346302) is pertinent because it combines the mobile wallet of Purves ‘261 with mobile bill pay.
NPL: "V.Me by Visa Adds More Top eCommerce Retailers, Simplifying Checkout for Consumers." Business Wire, Oct 15,2012. ProQuest, https://search.proquest.com/docview/111187 4946?accountid=l 4753 is pertinent because it discloses the integration of Visa’s “V.me” payment option into merchant financial accounts.
NPL: "Visa Checkout Introduces New Interactive Button for Faster Mobile Commerce." Business Wire, Mar 11, 2016. ProQuest, https://search.proquest.com/docview/1772111572?accountid=l 4753 is pertinent because it discloses the integration of Visa’s “V.me” payment option into merchant financial accounts
NPL Qasim, Tooba, Sidra Siddiqui, and Shafiq ur Rehman. "Interactive shopping with mobile wallet." In World congress on sustainable technologies (WCST-2012), pp. 32-36. IEEE, 2012 is pertinent because it discloses a mobile wallet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES H MILLER/Examiner, Art Unit 3694